Citation Nr: 9923774	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  96-40 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease.

2.  Entitlement to an increased evaluation for sural nerve 
entrapment, fifth metatarsal right foot, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1992 to 
February 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the January 1996 and February 1997 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office in St. Paul, Minnesota (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.

2.  There is no competent medical evidence linking the 
veteran's gastroesophageal reflux disease with his period of 
active service.

3.  The veteran's sural nerve entrapment, fifth metatarsal 
right foot, is not productive of severe incomplete paralysis.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
gastroesophageal reflux disease is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for an evaluation in excess of 10 percent 
for sural nerve entrapment, fifth metatarsal right foot, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8522 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

A veteran may be granted service connection for injury or 
disease contracted in the line of duty or for aggravation of 
a preexisting injury or condition.  38 U.S.C.A. § 1110 (West 
1991).  To establish service connection, the veteran carries 
the burden of "submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is one that is "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski 1 Vet App. 78, 81 (1990).  For a claim to 
be well-grounded, there must be (1) competent medical 
evidence of a current disability; (2) lay or medical 
evidence, as appropriate, of incurrence or aggravation of a 
disease or injury in service; and (3) competent medical 
evidence of a nexus between the in-service disease or injury 
and the current disability.  Epps v. Gober, 126 F.3d 1464, 
1467-1468 (Fed. Cir. 1997).

In the alternative, a veteran may establish a well-grounded 
claim for service connection under the chronicity provision 
of 38 C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

The veteran's service medical records show that, in April 
1994, the veteran complained of diarrhea and vomiting for the 
past week.  Objective findings included slight tenderness of 
the abdomen in the lower left quadrant and normal bowel 
sounds.  The veteran was assessed with questionable viral 
symptoms.  In August 1994, the veteran complained of diarrhea 
and stomach cramps and was assessed with mild, resolving 
gastroenteritis.

Private medical records from September 1990 include an 
abdominal CT scan which showed no significant abnormality.  
VA outpatient records from April 1995 show that the veteran 
presented with complaints of constant cramping, abdominal 
pain, diarrhea, and the inability to keep food down.  The 
veteran was diagnosed with viral gastroenteritis.  During a 
VA examination the following month, examination of the 
abdomen showed no abnormalities.

At a VA examination in September 1995, the veteran reported 
that he continued to have episodes of extreme abdominal pain.  
Examination of the abdomen showed no organomegaly, masses, or 
tenderness.  The radiology report disclosed the presence of 
spontaneous gastroesophageal reflux to the level of the 
midesophagus and mild prominence of the folds of the duodenal 
bulb suggestive of chronic scarring.  There was no evidence 
of an active ulcer.  The veteran was diagnosed with 
gastroesophageal reflux with evidence of duodenal scarring.

VA clinical records from February 1996 show that the veteran 
was assessed with questionable gastrointestinal reflux 
disease.  The veteran underwent another VA examination in 
March 1996.  The veteran complained of stomach pain and 
problems keeping food down.  He claimed that these symptoms 
began in service.  He believed that he was presently losing 
weight and he took antacids for relief.  Upon examination, 
there was a weight loss of 5 to 7 pounds from the previous VA 
examinations.  Examination of the abdomen showed no 
organomegaly or masses, and normal bowel sounds.  There was 
minimal vague diffuse tenderness to firm pressure but no 
rebound tenderness.  The radiology report showed mild 
gastroesophageal reflux; however no hiatal hernia was 
demonstrated.  There was mild spasticity of the duodenal bulb 
and sweep.  The veteran was diagnosed with gastroesophageal 
reflux.

At the final VA examination in September 1996, the veteran 
reported pain in the mid-abdomen, difficulty keeping food 
down at times, and sour stomach with belching.  Physical 
examination revealed moderate tenderness of the lower 
epigastrium and below the umbilicus.  An upper 
gastrointestinal study showed gastroesophageal reflux to the 
level of the mid/distal esophagus, unchanged since last 
study.  The examiner's impressions were gastroesophageal 
reflux and normal bowel function.  VA outpatient records show 
that the veteran was seen for gastroesophageal reflux follow-
ups in April and June 1997.  The veteran's reflux had 
improved but he still had epigastric discomfort.

In conclusion, the record in this case has failed to provide 
any medical evidence illustrating a nexus between the 
veteran's gastroesophageal reflux disease and his period of 
active service.  In particular, there is no medical opinion 
of record which etiologically links the veteran's in-service 
complaints with his current diagnosis.  The Board cannot rely 
solely on the veteran's own testimony as to the origin of his 
gastroesophageal reflux disease because evidence of a medical 
nexus cannot be established by lay testimony.  Brewer v. 
West, 11 Vet.App. 228 (1998); Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).

The Board has considered whether the veteran's claim may be 
found well grounded on the basis of chronicity or continuity 
of symptomatology.  However, the Board finds that there is no 
medical evidence that the veteran suffered from a chronic 
condition in service which is the same condition which 
currently exists.  Further, there is no competent medical 
evidence relating continuity of symptomatology to the current 
disability.  Therefore, as no competent medical evidence of a 
nexus between the current disability and the veteran's period 
of active service has been submitted, the veteran's claim 
must be denied as not well grounded.

Because the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection, the VA is under no duty to assist him in 
developing the facts pertinent to that claim.  See Epps, 126 
F.2d at 1468.  As the Board is not aware of the existence of 
additional evidence that might well ground the veteran's 
claim, a duty to notify does not arise pursuant to 
38 U.S.C.A. § 5103(a) (West 1991).  See McKnight v. Gober, 
131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  That 
notwithstanding, the Board views this discussion as 
sufficient to inform the veteran of the elements necessary to 
well ground his claim, and as an explanation as to why his 
current attempt fails.


II. Increased Rating

A veteran who submits a claim for benefits under laws 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  An allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet.App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased evaluation is well grounded.

Once a veteran has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
obtained.  Therefore, no further assistance to the veteran 
with the development of the evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).

The record shows that the RO granted service connection for 
sural nerve entrapment, fifth metatarsal right foot, in a 
June 1995 rating decision and assigned a 10 percent 
evaluation effective from February 1995.  Subsequent rating 
decisions have confirmed and continued this evaluation.  The 
veteran's sural nerve entrapment has been awarded a 10 
percent schedular evaluation pursuant to 38 C.F.R. § 4.124a, 
Diagnostic Code 8522 (1998).  Under the rating schedule, 
moderate incomplete paralysis of the superficial peroneal 
nerve is rated at 10 percent.  For an increased rating to 20 
percent, there must be severe incomplete paralysis of the 
superficial peroneal nerve.  38 C.F.R. § 4.124a, Diagnostic 
Code 8522 (1998).

During a VA examination in May 1995, the veteran was 
diagnosed with tender exostosis of the right fifth metatarsal 
bone; however, the x-ray report showed a normal right foot.  
At another VA examination in September 1996, the veteran 
reported that he could no longer mountain or rock climb but 
that he could still snowboard.  He also claimed that he could 
walk satisfactorily but could not run.  The examiner noted an 
odd shape to the left fifth metatarsal and noted that x-rays 
of the foot were negative.  In June 1997, the veteran 
presented for VA outpatient treatment due to complaints of 
pain of the right foot.  It was noted that pressure on the 
right fifth metatarsal caused a shooting pain and the veteran 
was assessed with lateral foot pain.  The VA examination of 
January 1998 discovered no relevant abnormalities.  In 
particular, the veteran's gait and sensation were normal, and 
he could stand on his heels and toes and perform a deep knee 
bend without difficulty.

In summary, the Board finds that the evidence does not 
warrant an evaluation in excess of 10 percent for sural nerve 
entrapment, fifth metatarsal right foot.  The VA examinations 
have made very limited objective findings of any disability 
and there has been no determination of incomplete paralysis.  
Upon examination, the veteran could function satisfactorily 
and all radiological reports revealed a normal foot.  The 
veteran has complained of some pain and of the inability to 
perform strenuous sports; however, he has shown no 
interference with employment or with the activities of daily 
life.  Moreover, he has submitted no evidence of ongoing 
medical care of his foot.  The Board finds that the RO 
correctly resolved all reasonable doubt in favor of the 
veteran when it granted him the initial evaluation; however, 
the Board finds no basis to support an increased evaluation.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet.App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1998).  The Board, as did the RO, finds that 
the evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (1998).  In this regard, the Board 
finds that there has been no showing by the veteran that his 
right foot disability has resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet.App. 337 (1996); 
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for gastroesophageal reflux disease is 
denied.

An evaluation in excess of 10 percent for sural nerve 
entrapment, fifth metatarsal right foot, is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

